DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feadler el al (U.S. Pub. No.2015/0178783 A1).

As per claims 1 and 11 Feadler disclosed a method of displaying media content through a user interface of a communication device, the communication device including a processor, a memory including program code, an application program, and an Activity-based operating system wherein the application program uses a plurality of Activities associated with a plurality of display windows (Abstract, paragraphs 55, 82 and 118), {displaying advertisements on a portable device that utilizes an Activity-based operating system; Each Activity is given a window in which to draw its user interface; processors; advertisement request message may be in response to any of the trigger events that the operating system 262 reports to the client application 264.} the method comprising: receiving an indication of a state transition of a first Activity of the plurality of
Activities (Paragraphs 90-92) {Process 600 is concerned with determining when a Foreground Activity transitions to Paused, Stopped or Dropped states. Activities can transition away from the Foreground state as a result of normal software transitions or because of user interaction}; and executing, by the processor and in response to the indication, the program code in order to(Paragraph 118) {Computer software stored on a computer readable medium including instructions configured to be executed by one or more processors} : detect, by monitoring the operating system, a first user interaction with the user interface wherein the monitoring includes inspecting a first operating system method called in relation to the first Activity (Paragraphs 64-65, 96-100) {Listener for events of interest associated with user interactions with the portable device 110; monitor the operating system 262 for information regarding other events occurring such as the triggering events; transition in the Android.RTM. operating system is the press of the Back button 224}; determine whether the first Activity is finishing based at least in part on the detection of the first user interaction with the user interface (Paragraph 96-98) {The client application 264 determines if the Activity is finishing by invoking a routine named isFinishing( ) The isFinishing( ) routine interrogates an ActivityManager class (referred to herein as the ActivityManager) of the operating system to determine if the Activity is finishing or running in the background};
display, upon determining the first Activity is finishing, the media content upon a display of the user interface (Paragraph 97-98) {If, at decision block 615, the client application 264 determines that the Activity is finishing, the client application 264 causes a first advertising routine to be executed at stage 620; the client application 264 (via the isFinishing( ) method) determines that the Activity is not finishing at stage 615, the client application 264 submits a second advertising routine into the processing queue of the operating system at stage 625} ;
invoke a backing Activity behind the media content on a z-axis of the display wherein the operating system delays execution of the backing Activity for a predefined delay period subsequent to the selection of the user interface element (Paragraph 107-110, 112-114) {The "backing" Activity is subject to the standard 5-second delay, but the View is not, this enables the technique to display all content (e.g., advertising text, video, audio, etc.) capable of functioning properly without an Activity in the; having this z-axis Activity in place enables the Activity-backed Overlay technique to intercept subsequent presses of the Home button 222 and to monitor}; detect, by monitoring the operating system subsequent to the predefined delay period, a second user interaction with the user interface wherein the monitoring the operating system subsequent to the predefined delay period includes inspecting a second operating system method called in relation to the backing Activity (Paragraphs 11, 113-115) {Intercept subsequent presses of the Home button 222 and to monitor for transitions to other Activities or Tasks via the Android.RTM. operating system's various navigation mechanisms, the client application 264 monitors for subsequent activations of the Home button 222 and other indications of transitions to other activities}; terminate the display of the media content upon the detection of the occurrence of the second user interaction (Paragraph 110 and 115) {Enabling the Activity-backed Overlay technique to remove the View and Activity from the display; Activation of the Back button 224 will cause the advertisement to be exited}.


As per claims 2 and 12 Feadler disclosed the method of claim 1 wherein the first user interaction corresponds to an initial selection of a predefined element of the user interface and wherein the second user interaction corresponds to a subsequent selection of the predefined element of the user interface (paragraphs 45, 109-114) {This second Home button 222 activation is subsequent to the Home button 222 press that resulted in the second advertising routine 625 being invoked. This is done to ensure that the operating system does not get hung-up in limbo. If a positive detection occurs at stage 720, the process 700 proceeds to stage 725 where the client application removes both the View and the z-axis Activity.}.

As per claims 3 and 13 Feadler disclosed the method of claim 1 wherein the predefined element of the user interface is a Home button (paragraphs 45, 109-114) {This second Home button 222 activation is subsequent to the Home button 222 press that resulted in the second advertising routine 625 being invoked. This is done to ensure that the operating system does not get hung-up in limbo. If a positive detection occurs at stage 720, the process 700 proceeds to stage 725 where the client application removes both the View and the z-axis Activity.}.

As per claims 10 and 20 Feadler disclosed the method of claim 1 further including initiating a timer upon determining the first Activity is finishing wherein the timer is configured to time out upon expiration of the predefined delay period (paragraphs 65-68, 90-92 and 109-115) {After the 5-second delay has expired, the z-axis Activity is launched and the z-axis Activity performs the monitoring at stage 715}.













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feadler el al (U.S. Pub. No.2015/0178783 A1) and CN 107,729,093A, IQ ZONE COMPANY referred to as IQZONE .

As per claims 4 and 14 Feadler disclosed the method of claim 1. However, Feadler did not explicitly disclose wherein the first operating system method corresponds to an onTrimMemory method and wherein the program code to detect the first user interaction includes program code to inspect a value of the onTrimMemory method. In the same field of endeavor IQZONE disclosed wherein the first operating system method corresponds to an onTrimMemory method and wherein the program code to detect the first user interaction includes program code to inspect a value of the onTrimMemory method (claim 2; paragraph 124) {2. according to the method for claim 1, wherein the operating system is Android operation system and is wherein used to supervise Depending on described program code include be used for check onTrimMemory readjustment value program code}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first operating system method corresponds to an onTrimMemory method and wherein the program code to detect the first user interaction includes program code to inspect a value of the onTrimMemory method as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.

As per claims 5 and 15 Feadler disclosed the method of claim 4. However, Feadler did not explicitly disclose wherein the code to inspect includes code to identify TRIM_MEMORY_UI_HIDDEN as the value. In the same field of endeavor IQZONE disclosed wherein the code to inspect includes code to identify TRIM_MEMORY_UI_HIDDEN as the value (paragraph.124, claim 3) {3. according to the method for claim 2, wherein the code for checking includes being used to identify TRIM_MEMORY_Codes of the UI_HIDDEN as described value.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the code to inspect includes code to identify TRIM_MEMORY_UI_HIDDEN as the value. In the same field of endeavor IQZONE disclosed wherein the code to inspect includes code to identify TRIM_MEMORY_UI_HIDDEN as the value as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.

As per claims 6 and 16 Feadler disclosed the method of claim 1. However, Feadler did not explicitly disclose wherein the second operating system method corresponds to an onTrimMemory method and wherein the program code to detect the second user interaction includes program code to inspect a value of the onTrimMemory callback. In the same field of endeavor IQZONE disclosed wherein the second operating system method corresponds to an onTrimMemory method and wherein the program code to detect the second user interaction includes program code to inspect a value of the onTrimMemory callback (paragraph. 124, claims 2-3) {2. according to the method for claim 1, wherein the operating system is Android operation system and is wherein used to supervise Depending on described program code include be used for check onTrimMemory readjustment value program code. 3. according to the method for claim 2, wherein the code for checking includes being used to identify TRIM_MEMORY_Codes of the UI_HIDDEN as described value.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the second operating system method corresponds to an onTrimMemory method and wherein the program code to detect the second user interaction includes program code to inspect a value of the onTrimMemory callback. In the same field of endeavor IQZONE disclosed wherein the second operating system method corresponds to an onTrimMemory method and wherein the program code to detect the second user interaction includes program code to inspect a value of the onTrimMemory callback as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.

As per claims 7 and 17 Feadler disclosed the method of claim 1. However, Feadler did not explicitly disclose wherein: the first operating system method corresponds to a first onTrimMemory method and the program code to detect the first user interaction includes program code to inspect a value of the first onTrimMemory callback; the second operating system method corresponds to a second onTrimMemory method and the program code to detect the second user interaction includes program code to inspect a value of the second onTrimMemory method. In the same field of endeavor IQZONE disclosed the first operating system method corresponds to a first onTrimMemory method and the program code to detect the first user interaction includes program code to inspect a value of the first onTrimMemory callback; the second operating system method corresponds to a second onTrimMemory method and the program code to detect the second user interaction includes program code to inspect a value of the second onTrimMemory method (paragraph.124, claims 2-3) {2. according to the method for claim 1, wherein the operating system is Android operation system and is wherein used to supervise Depending on described program code include be used for check onTrimMemory readjustment value program code. 3. according to the method for claim 2, wherein the code for checking includes being used to identify TRIM_MEMORY_Codes of the UI_HIDDEN as described value.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the first operating system method corresponds to a first onTrimMemory method and the program code to detect the first user interaction includes program code to inspect a value of the first onTrimMemory callback; the second operating system method corresponds to a second onTrimMemory method and the program code to detect the second user interaction includes program code to inspect a value of the second onTrimMemory method as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.

As per claims 8 and 18 Feadler disclosed the method of claim 6. However, Feadler did not explicitly disclose wherein the code to inspect includes code to determine whether the value of the onTrimMemory method is one of TRIM_-MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_LOW, or TRIM_MEMORY_RUNNING_CRITICAL. In the same field of endeavor IQZONE disclosed the code to inspect includes code to determine whether the value of the onTrimMemory method is one of TRIM_-MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_LOW, or TRIM_MEMORY_RUNNING_CRITICAL (Paragraph.124, claims 2-3) {2. according to the method for claim 1, wherein the operating system is Android operation system and is wherein used to supervise
Depending on described program code include be used for check onTrimMemory
readjustment value program code. 3. according to the method for claim 2, wherein the code for checking includes being used to identify TRIM_MEMORY_
Codes of the UI_HIDDEN as described value.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the code to inspect includes code to determine whether the value of the onTrimMemory method is one of TRIM_-MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_LOW, or TRIM_MEMORY_RUNNING_CRITICAL. In the same field of endeavor IQZONE disclosed the code to inspect includes code to determine whether the value of the onTrimMemory method is one of TRIM_-MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_LOW, or TRIM_MEMORY_RUNNING_CRITICAL as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.

As per claims 9 and 19 Feadler disclosed the method of claim 8. However, Feadler did not explicitly disclose wherein the code to terminate the display is executed when value of the onTrimMemory method is other than TRIM_MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_ LOW, or TRIM_MEMORY_RUNNING_CRITICAL. In the same field of endeavor IQZONE disclosed the code to terminate the display is executed when value of the onTrimMemory method is other than TRIM_MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_ LOW, or TRIM_MEMORY_RUNNING_CRITICAL (paragraph.124, claims 2-3) {2. according to the method for claim 1, wherein the operating system is Android operation system and is wherein used to supervise
Depending on described program code include be used for check onTrimMemory
readjustment value program code. 3. according to the method for claim 2, wherein the code for checking includes being used to identify TRIM_MEMORY_
Codes of the UI_HIDDEN as described value.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the code to terminate the display is executed when value of the onTrimMemory method is other than TRIM_MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_ LOW, or TRIM_MEMORY_RUNNING_CRITICAL. In the same field of endeavor IQZONE disclosed the code to terminate the display is executed when value of the onTrimMemory method is other than TRIM_MEMORY_RUNNING_MODERATE, TRIM_MEMORY_RUNNING_ LOW, or TRIM_MEMORY_RUNNING_CRITICAL as disclosed by IQZONE in the method disclosed by Feadler in order to make the method more robust, scalable and user friendly.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647